Dismissed and Memorandum Opinion filed February 6, 2014.




                                      In The

                    Fourteenth Court of Appeals

                            NOS. 14-14-00001-CR &
                               14-14-00002-CR

                  RONALD DARNELL CEPHUS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 998670 & 1009435


               MEMORANDUM                         OPINION
      Appellant, a pro se inmate incarcerated in the Institutional Division of the
Texas Department of Criminal Justice, filed a notice of appeal on November 25,
2013, in an attempt to appeal an order signed by the trial court on October 3, 2013,
denying his pro se motions related to cause numbers 998670 and 1009435 in the
232nd District Court in Harris County. Appellant’s notice of appeal is untimely,
and we dismiss the appeal for want of jurisdiction.
       Appellant’s notice of appeal was filed more than thirty days after the trial
court’s order was signed. A defendant’s notice of appeal must be filed within thirty
days after an appealable order is signed. See Tex. R. App. P. 26.2(a)(1). A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal, and it can take no action other than
to dismiss the appeal. Id.

       Accordingly, the appeals are ordered dismissed.1



                                             PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




1
  Appellant previously filed a civil proceeding seeking to expunge the records in cause numbers
998670 and 1009435. This court affirmed the denial of appellant’s petition for expunction of
these records. See Ex parte Cephus, 410 S.W.3d 416 (Tex. App.—Houston [14th Dist.] 2013, no
pet.). After our opinion issued, appellant filed motions in the criminal district court in which he
appears to seek the same relief. Appellant also filed a petition for writ of mandamus related to
those cause numbers, which was denied. See In re Cephus, Nos. 14-13-01060-CR, 14-13-01061-
CR, (Tex. App.—Houston [14th Dist.] Dec. 12, 2013, orig. proceeding) (not designated for
publication).

                                                2